PER CURIAM.
The appellant is held on a seven year sentence imposed in 1943 for burglarizing a post office and for stealing property of the United States. The sentence did not impose any fine, but was for imprisonment only. The statute touching burglary, 18 U.S.C.A. § 315, provides that the violator shall be fined not more than $1,000 and imprisoned not more than five years. That touching the stealing is 18 U.S.C.A. § 100, and provides a punishment by a fine or five years imprisonment. The sentence to seven years imprisonment is justified for the two offenses. The omission to add a fine for the burglary is in appellant’s favor, and while it is an error it is one that he could not complain of, certainly not by this collateral attack by habeas corpus. The sentence is not void.
Judgment affirmed.